DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant has perfected priority, as a translation of the certified copy of the foreign priority application (Portugal 111113) was made of record in accordance with 37 CFR 1.55 on 8/19/2022.  Since Applicant has perfected priority, be advised that the foreign priority date of 8/29/2018 is the effective filing date of the claimed invention, noting that the foreign priority application supports the claimed invention under 112(a).  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Ms. Elizabeth Lee D’Amore (Reg. No. 66,325) on 9/1/2022.
The application has been amended as follows: 

Amendments to the Claims
1. (Currently Amended) A machining station comprising: 
an operating base on which there are mounted: [[,]] 
an operating module and an arrangement module, separated by a support structure; 
the operating base comprises a set of displacement guides; 
the operating module comprises an operating table installed on a rotating block, which is mounted on the set of displacement guides of the operating base; 
the arrangement module comprises a curtain which is coupled to the support structure, an arrangement window installed on the curtain, said arrangement window having coupled a drill arm which is installed on a mechanical support which in turn is mounted on the set of displacement guides of the operating base; said drill arm comprising a drive unit which moves inside said arm;
the drive unit, the drill arm, the rotating block, the curtain and the mechanical support are controlled by way of a central control unit endowed with processing capacity,
wherein the arrangement window comprises at least [[a]] one drain outlet,
the drill arm comprising a door to enable access for an operator to change a drill tool, and coupling mechanisms for installing drill tool supports, said door being adapted to prevent liquids, used during a machining procedure, from passing to the arrangement module of the station, and
a slanted drill base such that liquids used during the machining procedure return to the operating module by way of the at least [[a]] one drain outlet of the arrangement window.

2. (Previously Presented) The station according to claim 1, wherein the set of displacement guides of the operating base are installed on a ZX plane.  

3. (Currently Amended) The station, according to claim 1, wherein the rotating block of the operating table, is adapted to provide the operating table with a rotational movement of 360° over a [[XZ]] ZX plane, and of 135° over a YZ plane, and a linear movement along a Z axis, by action of the set of displacement guides of the operating base.  

4. (Previously Presented) The station according to claim 3, wherein the rotating block is driven by a mechanical system.  

5. (Previously Presented) The station according to claim 1, wherein the curtain has linear movements along axes X and Y.  

6. (Currently Amended) The station according to claim 1, wherein the mechanical support has installed on its body [[the]] a second set of displacement guides where the drill arm is installed.  

7. (Currently Amended) The station according to claim 5, wherein [[the]] a second set of displacement guides is installed along the Y axis.

8. (Previously Presented) The station according to claim 5, wherein the set of displacement guides of the operating base where the mechanical support is mounted, is disposed on the X axis.  

9. (Previously Presented) The station according to claim 1, wherein the drive unit of the drill arm moves inside said arm, along a W axis, parallel to a Z axis.  

10. (Cancelled).  

11. (Cancelled).  

12. (Cancelled).  

13. (Currently Amended) The station according to claim 1, comprising a filter unit arranged to clean and filter the liquids used during the machining procedure.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1 and the prior art, Examiner directs attention to 
Harami et al. (U.S. PG Publication No. 2002/0051687 A1), Otani et al. (U.S. PG Publication No. 2015/0043985 A1), and Canuto (U.S. Patent No. 9,533,390 B2).  Please note that Harami et al., Otani et al., and Canuto were each cited by Examiner on the PTO-892 on 5/26/2022.
Figure 1 of Harami et al. shows a machining station (1) having an operating base (11) on which there is mounted an operating module and an arrangement module that are separated by a support structure.  Figure 1 has been annotated and provided on the next page so as to point out the operating module, the arrangement module, and the support structure.  With regards to the operating module, it comprises an operating table (P) that is installed on a rotating block (13) (see Figures 2 and 3).  
Please note that disclosure is provided on a column provided at one end of the operating base (11), said column being movable in an X-axis direction [paragraph 0019].  Be advised that the column is disposed beneath the support structure on the arrangement module.

    PNG
    media_image1.png
    845
    870
    media_image1.png
    Greyscale

	With respect to the operating base (11), it comprises a set of displacement guides, which include each of a first pair of displacement guides and a second pair of displacement guides.  
Regarding the first pair of displacement guide (11a) of the set of displacement guides, they are associated with the operating module.  More specifically, the rotating block (13) of the operating module is installed on the first pair of displacement guides via a table frame (14).  (The installation of the rotating block (13) on the first pair of displacement guides of the set of displacement guides via the table frame (14) can best be seen in Figure 3 of Harami et al.).  Thus, via the table frame (14), the rotating block is mounted on the set of displacement guides of the operating base (11).
With regards to the second pair of displacement guides of the set of displacement guides, it's inherent that they are installed on the operating base (11).  This is because without the second pair of displacement guides, the column wouldn’t be able to move in the X-axis direction along the operating base (11) [paragraph 0019] in a consistent manner.  In other words, the inherently provided second pair of displacement guides on which the column is mounted ensures that the column doesn’t veer off in a direction that extends obliquely to the X-axis direction, for example. 
	Next, regarding the arrangement module, it has a curtain which is coupled to the support structure, and an arrangement window through which and to which is coupled a main spindle (12).  The curtain and the arrangement window can be seen below in version 2 of annotated Figure 1.  Note that the arrangement window is installed on the curtain.  

    PNG
    media_image2.png
    845
    844
    media_image2.png
    Greyscale

	As to the aforementioned column that is disposed beneath the support structure on the arrangement module, it constitutes a mechanical support.  This is because it has installed thereon a spindle head/drill arm such that the spindle head/drill arm is able to incur vertical displacement in a Y-axis direction [paragraph 0019].  Please note that the spindle head is considered to constitute a drill arm, because the spindle head is capable of receiving in the main spindle (12) thereof a drilling tool, for example.  Noting this, by way of the main spindle (12), the arrangement window is coupled to said spindle head/drill arm which is installed on the column/mechanical support, which in turn is mounted the set of displacement guides of the operating base (11).  Be advised that the main spindle (12) constitutes a drive unit, as it drives rotation of a given tool mounted thereto.  Noting this, the main spindle/drive unit (12) moves inside the spindle head/drill arm in a rotary manner.  
Harami et al. though doesn’t disclose “the drive unit, the drill arm, the rotating block, the curtain and the mechanical support are controlled by way of a central control unit endowed with processing capacity.”  Please note that movements of the curtain occur in response to the main spindle/drive unit (12) being moved in the X-axis direction and in the Y-axis direction.  
Figures 1 and 2 of Otani et al. though, show a machining station (1) comprising a central control unit with processing capacity in the form of a controller (100).  As can be seen in Figure 1, the machining station (1) further comprises an operating table (70) that is installed on a rotating block (60) and table frame (63), as well as a mechanical support (20) to which a drill arm (30) and a main spindle/drive unit (40) are mounted.  It is noted that the main spindle/ drive unit (40) receives therein a machining tool (42).  Per Otani et al., the controller (100) controls the spindle motor (41) to rotate the machining tool (42).  The controller (100) also controls each of an X-axis motor (11c), a Z-axis motor (12c), a Y-axis motor (23c), an A-axis motor (61), and a C-axis motor (62) to cause a workpiece (W) and the machining tool (42) to move relative to each other in X, Y, and Z-axis directions, and to rotate relative to each other about A and Y axis directions, thereby cutting the workpiece (W) [paragraph 0030]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machining station (1) of Harami et al. with the controller (100) (central control unit with processing capacity) of Otani et al., so as to provide means for controlling the operations and movements of each of the operating table (P), rotating block (13), table frame (14), column/mechanical support, spindle head/drill arm, and the main spindle/drive unit (12) of Harami et al., so as to enable a workpiece that is mounted to the operating table (P) and the given tool that is mounted to the main spindle/drive unit (12) to move relative to each other in X, Y, and Z-axis directions in a controlled manner and to rotate relative to each other in a controlled manner when cutting the workpiece.  In making this modification, it is noted that the movements of the curtain are controlled by way of the controller (100), as it is the control over the movements of the column/mechanical support and spindle head/drill arm by said controller (100) that causes the curtain to expand and retract in the X and Y-axis directions.  
As to the spindle head/drill arm that has the main spindle/drive unit (12), disclosure isn’t provided by Harami et al. on said spindle head/drill arm comprising, “a door to enable access for an operator to change a drill tool, and coupling mechanisms for installing drill tool supports, said door adapted to prevent liquids, used during a machining procedure, from passing to the arrangement module of the station.”
Canuto shows in at least Figures 8 and 9 though, a spindle head/drill arm.  As can be seen in each of Figures 8 and 9 of Canuto, the spindle head/drill arm has a drive unit that is embodied as a motorized main spindle/drive unit (26).  Please note that rotation of the motorized spindle/ drive unit (26) provides for rotation of a given tool (2) that is attached thereto, the given tool (2) being a straight flute bit (2) for deep hole drilling for use in multifunctional machines (3), such as milling machines [column 2, lines 27-30].  Next, as can be seen between at least Figures 3 and 4 of Canuto, the spindle head/drill arm comprises a door (20) having a pair of wings (21a, 21b).  The door (20) constitutes such, as it is a barrier by which entry to the confines of a slider (8) is opened and closed.  Note that the door (20) has locks/locking spindles (22) which interact with engagement/disengagement means (17) of the slider (8) [Canuto, paragraph 2, lines 57-59].  Please be advised that Canuto advises that said door (20) accommodates temporarily between the pair of wings (21a, 21b) thereof a single slider (8) [Canuto, paragraph 2, lines 53-56].  Please further be advised that Figure 3 shows the door (20) having been opened, whereas Figure 4 shows the door (20) having been closed.  When the door (20) is opened, as in Figures 10 and 11, for example, an operator is enabled access to change the straight flute bit/drill tool (2).  This is because the straight flute bit/drill tool (2) is mounted (by way of drill tool supports 11) to the slider (8) to which access is enabled when said door (20) is opened.  Note that Figure 10 further shows the spindle head/drill arm as having, in the form of a pair of tracks, coupling mechanisms (10a, 10b) for installing the drill tool supports (11) in a linearly displaceable manner within said spindle head/drill arm.  Lastly, by virtue of being a solid element, the door (20) is adapted, as broadly claimed, to prevent liquids used during machining from passing, e.g. passing therethrough, to the arrangement module of the modified machining station (1) of Harami et al.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spindle head/drill arm with main spindle/drive unit (26) of Canuto for the spindle head/drill arm with main spindle/drive unit (12) of Harami et al., as this is a substitution of one known spindle head/drill arm with an associated main spindle/drive unit for setting a given tool in rotation for another, in order to obtain the predictable result of the straight flute bit/drill tool (2) being set in rotation by the main spindle/ drive unit (26) for machining the workpiece that is mounted to the operating table (P) of the operating module of Harami et al.  Examiner notes that the spindle head/drill arm of Canuto will be supported by the column/mechanical support of Harami et al., such said spindle head/drill arm is vertically displaceable in the Y axis direction.  This is because the spindle head/drill arm of Harami et al. was supported by said column/mechanical support such that it was vertically displaceable in the Y axis direction [Harami et al., paragraph 0019].  Based on the foregoing, in the modified machining station (1) of Harami et al., there is mounted the spindle head/drill arm of Canuto, and said spindle head/drill arm comprises the door (20) that enables access for an operator to change the straight flute bit/drill tool (2), said door (20) adapted to prevent liquids used during machining from passing to the arrangement module of the modified machining station (1), and coupling mechanisms (10a, 10b) for installing the drill tool supports (11).  
Harami et al./Otani et al./Canuto though, does not teach, “the arrangement window comprises at least one drain outlet” noting that a drain outlet has been interpreted by Examiner to be a draining runoff for fluid.  (This interpretation is consistent with Applicant’s argument provided on the last three lines of page 6 of the arguments filed on 8/19/2022).
Harami et al./Otani et al./Canuto also does not teach, “a slanted drill base such that liquids used during the machining procedure return to the operating module by way of the at least a one drain outlet of the arrangement window.”  Even if at least one drain outlet was provided in the arrangement window, please be advised that the drill base (9) of the spindle head/drill arm with main spindle/drive unit (26) of Canuto is not slanted such that liquids used during, for example, the machining procedure would return to the operating module by way of the at least a one drain outlet of the arrangement window.
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Harami et al./Otani et al./Canuto so as to produce the present invention as set forth in independent claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722

                                                                                                                                                                                    /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722